         Case 4:19-cv-05225-EFS      ECF No. 14    filed 06/10/20    PageID.875 Page 1 of 25




1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


2
                                                                     Jun 10, 2020
3                                                                        SEAN F. MCAVOY, CLERK




4

5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    SHARMA C.,1                                     No.   4:19-CV-5225-EFS

8                                 Plaintiff,
                                                     ORDER DENYING PLAINTIFF’S
9                    v.                              SUMMARY-JUDGMENT MOTION
                                                     AND GRANTING DEFENDANT’S
10   ANDREW M. SAUL, the Commissioner                SUMMARY-JUDGMENT MOTION
     of Social Security,
11
                                  Defendant.
12

13

14            Before the Court are the parties’ cross summary-judgment motions.2

15   Plaintiff Sharma C. appeals the denial of benefits by the Administrative Law

16   Judge (ALJ). She alleges the ALJ erred by 1) denying benefits at step one because

17   Plaintiff participated in substantial gainful activity; 2) improperly weighing the

18   medical opinions; 3) improperly determining that the impairments did not meet or

19

20
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
21
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
22
     2   ECF Nos. 11 & 12.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
         Case 4:19-cv-05225-EFS       ECF No. 14   filed 06/10/20   PageID.876 Page 2 of 25




1    equal a listing; 4) discounting Plaintiff’s symptom reports; 5) discounting lay
2    statements; and 6) improperly assessing Plaintiff’s residual functional capacity and
3    therefore relying on an incomplete hypothetical at step five. In contrast, Defendant
4    Commissioner of Social Security asks the Court to affirm the ALJ’s decision finding
5    Plaintiff not disabled. After reviewing the record and relevant authority, the Court
6    denies Plaintiff’s Motion for Summary Judgment, ECF No. 11, and grants the
7    Commissioner’s Motion for Summary Judgment, ECF No. 12.
8                             I.    Five-Step Disability Determination
9              A five-step sequential evaluation process is used to determine whether an
10   adult claimant is disabled.3 Step one assesses whether the claimant is currently
11   engaged in substantial gainful activity.4 If the claimant is engaged in substantial
12   gainful activity, benefits are denied.5 If not, the disability-evaluation proceeds to
13   step two.6
14             Step two assesses whether the claimant has a medically severe impairment,
15   or combination of impairments, which significantly limits the claimant’s physical
16

17

18

19
     3   20 C.F.R. § 404.1520(a).
20
     4   Id. § 404.1520(a)(4)(i).
21
     5   Id. § 404.1520(b).
22
     6   Id.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
         Case 4:19-cv-05225-EFS        ECF No. 14   filed 06/10/20   PageID.877 Page 3 of 25




1    or mental ability to do basic work activities.7 If the claimant does not, benefits are
2    denied. 8 If the claimant does, the disability-evaluation proceeds to step three.9
3               Step three compares the claimant’s impairments to several recognized by the
4    Commissioner to be so severe as to preclude substantial gainful activity.10 If an
5    impairment meets or equals one of the listed impairments, the claimant is
6    conclusively presumed to be disabled.11 If an impairment does not, the disability-
7    evaluation proceeds to step four.
8               Step four assesses whether an impairment prevents the claimant from
9    performing work she performed in the past by determining the claimant’s residual
10   functional capacity (RFC).12 If the claimant is able to perform prior work, benefits
11   are denied.13 If the claimant cannot perform prior work, the disability-evaluation
12   proceeds to step five.
13              Step five, the final step, assesses whether the claimant can perform other
14   substantial gainful work—work that exists in significant numbers in the national
15

16
     7   20 C.F.R. § 404.1520(a)(4)(ii).
17
     8   Id. § 404.1520(c).
18
     9   Id.
19
     10   Id. § 404.1520(a)(4)(iii).
20
     11   Id. § 404.1520(d).
21
     12   Id. § 404.1520(a)(4)(iv).
22
     13   Id.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
      Case 4:19-cv-05225-EFS           ECF No. 14     filed 06/10/20   PageID.878 Page 4 of 25




1    economy—considering the claimant’s RFC, age, education, and work experience.14
2    If so, benefits are denied. If not, benefits are granted.15
3               The claimant has the initial burden of establishing entitlement to disability
4    benefits under steps one through four.16 At step five, the burden shifts to the
5    Commissioner to show that the claimant is not entitled to benefits.17
6                            II.    Factual and Procedural Summary
7               Plaintiff filed a Title II application, alleging a disability onset date of June
8    15, 2014.18 Her claim was denied initially and upon reconsideration.19 Video
9    administrative hearings were held before Administrative Law Judge Caroline
10   Siderius on March 13, 2018, and August 27, 2018.20
11              In denying Plaintiff’s disability claim, the ALJ made the following findings:
12

13

14

15
     14   20 C.F.R. § 404.1520(a)(4)(v); Kail v. Heckler, 722 F.2d 1496, 1497-98 (9th Cir.
16
     1984).
17
     15   20 C.F.R. § 404.1520(g).
18
     16   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
19
     17   Id.
20
     18   AR 242-50.
21
     19   AR 114-17 & 119-21.
22
     20   AR 39-96.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
     Case 4:19-cv-05225-EFS    ECF No. 14    filed 06/10/20   PageID.879 Page 5 of 25




1
               Step one: Plaintiff had engaged in substantial gainful activity between
2
                June 15, 2014 (the alleged onset date), and September 30, 2021 (the
3
                date last insured);
4
               Step two: Plaintiff had the following medically determinable severe
5
                impairments: fibromyalgia; migraine headaches; obesity; depression;
6
                irritable bowel syndrome; and vertigo;
7
               Step three: Plaintiff did not have an impairment or combination of
8
                impairments that met or medically equaled the severity of one of the
9
                listed impairments;
10
               RFC: Plaintiff had the RFC to perform light work except:
11
                   [she] would need the ability to alternate between sitting
                   and standing at least once an hour. She should never
12
                   climb ladders, ropes, or scaffolds but could occasionally
                   balance, crawl, crouch, kneel, and stoop. She should avoid
13
                   unprotected heights or the operation of heavy machinery
                   or equipment. She should avoid loud noises (e.g. anything
14
                   above ordinary office noise levels) and avoid anything
                   above ordinary office level lighting. She would be limited
15
                   to the performance of simple, routine, and repetitive tasks
                   with occasional detailed work.
16
               Step four: Plaintiff was not capable of performing past relevant work;
17
                and
18
               Step five: considering Plaintiff’s RFC, age, education, and work
19
                history, Plaintiff could perform work that existed in significant
20

21

22

23

                ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
      Case 4:19-cv-05225-EFS           ECF No. 14    filed 06/10/20   PageID.880 Page 6 of 25




1                       numbers in the national economy, such as document preparer,
2                       addresser, and photocopy machine operator.21
3             When assessing the medical-opinion evidence, the ALJ gave:
4
                       great weight to the examining opinions of James Opara, M.D., and
5
                        Troy Bruner, Ed.D.; and
6
                       little weight to the examining opinions of Stephen Fair, Ph.D., and
7
                        Ernest Griffith, M.D.22
8
              The ALJ found that Plaintiff’s medically determinable impairments could
9
     reasonably be expected to cause some of the alleged symptoms, but that her
10
     statements concerning the intensity, persistence, and limiting effects of those
11
     symptoms were not entirely consistent with the objective medical evidence,
12
     improvement with treatment, and her noncompliance with recommended
13
     treatment.23 Likewise, the ALJ discounted the lay statements from Plaintiff’s
14
     friend.24
15
              Plaintiff requested review of the ALJ’s decision by the Appeals Council,
16
     which denied review.25 Plaintiff timely appealed to this Court.
17

18
     21   AR 13-33.
19
     22   AR 26-27.
20
     23   AR 23-26.
21
     24   AR 27.
22
     25   AR 1-3.
23

                        ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
      Case 4:19-cv-05225-EFS        ECF No. 14    filed 06/10/20   PageID.881 Page 7 of 25




1                                  III.   Standard of Review
2             A district court’s review of the Commissioner’s final decision is limited.26 The
3    Commissioner’s decision is set aside “only if it is not supported by substantial
4    evidence or is based on legal error.”27 Substantial evidence is “more than a mere
5    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
6    mind might accept as adequate to support a conclusion.”28 Moreover, because it is
7    the role of the ALJ and not the Court to weigh conflicting evidence, the Court
8    upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
9    from the record.”29 The Court considers the entire record as a whole.30
10

11

12

13
     26   42 U.S.C. § 405(g).
14
     27   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
15
     28   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
16
     29   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
17
     30   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
18
     consider the entire record as whole, weighing both the evidence that supports and
19
     the evidence that detracts from the Commissioner's conclusion,” not simply the
20
     evidence cited by the ALJ or the parties.); Black v. Apfel, 143 F.3d 383, 386 (8th
21
     Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that such
22
     evidence was not considered[.]”).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
      Case 4:19-cv-05225-EFS          ECF No. 14    filed 06/10/20   PageID.882 Page 8 of 25




1             Further, the Court may not reverse an ALJ decision due to a harmless
2    error.31 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
3    nondisability determination.”32 The party appealing the ALJ’s decision generally
4    bears the burden of establishing harm.33
5                                          IV.     Analysis
6    A.       Step One (Gainful Employment): Plaintiff fails to establish harm.
7             Plaintiff alleges the ALJ erred by denying her disability claim on the
8    grounds that she engaged in substantial gainful activity (SGA) within twelve
9    months of her alleged onset date.
10            At step one of the sequential evaluation process, the ALJ considers the
11   claimant’s work activity.34 If the claimant is engaged in SGA, the ALJ must find
12   that the claimant is not disabled. SGA is work activity that “involves doing
13   significant physical or mental activities” on a full-time or part-time basis and “is
14   the kind of work usually done for pay or profit.”35
15            Plaintiff concedes the record reflects SGA levels of earnings in 2015, but
16   maintains that the record establishes she did not engage in SGA from January 1,
17

18
     31   Molina, 674 F.3d at 1111.
19
     32   Id. at 1115 (quotation and citation omitted).
20
     33   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
21
     34   20 C.F.R. § 404.1520(a)(4)(i).
22
     35   20 C.F.R. § 404.1572.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
      Case 4:19-cv-05225-EFS       ECF No. 14    filed 06/10/20   PageID.883 Page 9 of 25




1    2016 through the date of the ALJ’s September 2018 decision.36 Thus, Plaintiff
2    argues the ALJ failed to consider January 1, 2016, as an amended disability onset
3    date and that Plaintiff met the twelve-month disability durational requirement
4    given her date last insured of September 30, 2021.
5             Even though the ALJ denied Plaintiff’s claim for benefits at step one because
6    Plaintiff engaged in SGA within twelve months of her alleged disability onset date
7    of June 15, 2014, the ALJ continued with the sequential evaluation process and
8    made alternative findings at steps two through five. Ultimately, the ALJ crafted an
9    RFC that was presented to the vocational expert, who testified that there were
10   three jobs that Plaintiff could perform with that RFC. Accordingly, even assuming
11   the ALJ erred at step one, Plaintiff fails to establish consequential error resulting
12   from this error.
13   B.       Medical Opinions: Plaintiff fails to establish error.
14            Dr. James Opara conducted a consultative physical examination of Plaintiff
15   in April 2018 and reviewed medical progress notes.37 Dr. Opara diagnosed Plaintiff
16   with fibromyalgia, irritable bowel syndrome, migraine headaches, polycystic
17   ovarian syndrome, and vertigo.38 Dr. Opara opined that Plaintiff had no limits
18   (with normal work breaks) with standing, walking, sitting, lifting, carrying,
19

20
     36   ECF No. 11 at 11.
21
     37   AR 687-98.
22
     38   AR 690.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
      Case 4:19-cv-05225-EFS        ECF No. 14    filed 06/10/20    PageID.884 Page 10 of 25




1    postural and manipulative activities, and environmental exposures but that she
2    should not work at heights or with heavy machineries.39
3             The ALJ assigned great weight to Dr. Opara’s opinion because it is
4    consistent with the objective examination.40 However, the ALJ also found that the
5    longitudinal record supports greater physical limitations than those opined by Dr.
6    Opara. Plaintiff challenges the ALJ’s assignment of great weight to Dr. Opara’s
7    opinion because 1) Dr. Opara mischaracterized Plaintiff’s primary impairments of
8    fibromyalgia and migraine headaches, 2) his opinion is inconsistent with the
9    records that he reviewed, and 3) his opinion is internally inconsistent.
10            The weighing of medical-source opinions is dependent upon the nature of the
11   medical relationship, i.e., 1) a treating physician; 2) an examining physician who
12   examines but did not treat the claimant; and 3) a reviewing physician who neither
13   treated nor examined the claimant.41 Generally, more weight is given to the
14   opinion of an examining physician than to the opinion of a reviewing physician.42
15   When an evaluating physician’s opinion is not contradicted by another physician, it
16   may be rejected only for “clear and convincing” reasons, and when it is
17   contradicted, it may be rejected only for “specific and legitimate reasons” supported
18

19
     39   AR 690-91.
20
     40   AR 26.
21
     41   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014).
22
     42   Id.; Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
      Case 4:19-cv-05225-EFS        ECF No. 14    filed 06/10/20   PageID.885 Page 11 of 25




1    by substantial evidence.43 Similarly, an ALJ must set forth specific, legitimate
2    reasons for crediting one medical opinion over a conflicting opinion.44
3             Plaintiff fails to establish that the ALJ’s weighing of Dr. Opara’s contested
4    opinion was erroneous. First, Plaintiff fails to establish that Dr. Opara
5    mischaracterized Plaintiff’s fibromyalgia and migraines by finding that her
6    prognosis for both was good. Dr. Opara considered Plaintiff’s reported symptoms
7    during the examination, his observations and findings during the examination, and
8    the reviewed medical records. While Plaintiff may disagree with Dr. Opara’s
9    finding that Plaintiff’s prognosis for her fibromyalgia and migraines was good, the
10   ALJ reasonably found Dr. Opara’s finding is largely supported by the fairly benign
11   examination, Plaintiff’s improvement when she took her medication consistently,
12   and the anticipated improvement with non-narcotic medication and low-impact
13   exercise.
14            Second, notwithstanding that there is ambiguity as to what records Dr.
15   Opara reviewed,45 Plaintiff fails to establish that Dr. Opara’s opinion is
16

17
     43   Lester, 81 F.3d at 830.
18
     44   Garrison, 759 F.3d at 1012-13; Lester, 81 F.3d at 831.
19
     45   For future cases involving a consultative examination, the Court encourages the
20
     ALJ (or Commissioner) to direct the consultative examiner to attach the reviewed
21
     records to the examiner’s report. Such a practice will help develop clear
22
     administrative records.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
      Case 4:19-cv-05225-EFS     ECF No. 14    filed 06/10/20   PageID.886 Page 12 of 25




1    inconsistent with the medical records. Dr. Opara indicated he “reviewed progress
2    notes. I also reviewed her progress notes from Prios Health dictated 08/17/17 [and]
3    9/21/2017 from Kadle Health Care.”46 As Plaintiff highlights, the record does not
4    contain notes from “Prios Health dictated 08/17/17.” However, the record contains
5    notes from Trios Health printed on August 12, 2017, relating to an August 11, 2017
6    visit, and from Kadlec created on September 21, 2017.47 Regardless of which
7    Prios/Trios Health notes Dr. Opara intended to cite, the Trios notes are reasonably
8    consistent with Dr. Opara’s opinion. The August 11, 2017 notes memorialize that
9    Plaintiff had multiple visits in the past month for migraines, that she had a suicide
10   attempt in April 2017, and that she reported having at least two migraines a
11   month. She was observed in no apparent distress, as cooperative, and exhibiting
12   normal behavior. The physician noted, “[s]trength +4/5 [left upper extremity and
13   left lower extremity] however when I distract the patient I see her move these
14   limbs spontaneously and when I raised her arm she kept it from hitting the side
15   rail which was inconsistent with her strength examination,”48 and “[h]er symptoms
16   may be related to hemiplegic migraine. I also suspect there may be a factitious
17   component given her exam findings which were inconsistent on serial
18

19

20
     46   AR 687.
21
     47   AR 518-27 & 586-92.
22
     48   AR 524.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
      Case 4:19-cv-05225-EFS       ECF No. 14    filed 06/10/20   PageID.887 Page 13 of 25




1    examinations. She may benefit from discussion for a daily prophylactic treatment
2    for migraines with her PCP Trudy Sharp who she will follow up with in 1 week.”49
3             The September 21, 2017 notes reflect that Plaintiff appeared distressed with
4    diffuse soft tissue tenderness, with normal muscle tone, coordination, behavior,
5    judgment, and thought control, and with a flat affect and mildly depressed mood.50
6    The treating emergency room physician discussed with Plaintiff that high-dose or
7    long-term narcotics were not an option to treat fibromyalgia, but instead
8    encouraged Plaintiff to work with her primary care physician to have a thorough
9    endocrine workup and to start on Lyrica.
10            These notes are reasonably consistent with the ALJ’s decision to give great
11   weight to Dr. Opara’s opinion, while also adding additional limitations to the RFC
12   because the ALJ found the longitudinal record supports greater limitations than
13   those opined by Dr. Opara. The record contains conflicting medical observations
14   and opinions, and it was the ALJ’s role to weigh these conflicts.51 The ALJ’s
15   weighing of the medical evidence as to Plaintiff’s fibromyalgia, migraines, and
16   other conditions is reasonable and supported by substantial evidence.
17

18
     49   AR 518.
19
     50   AR 587-88.
20
     51   See Lingenfelter, 504 F.3d at 1042 (recognizing that the ALJ is to consider the
21
     consistency of the medical opinion with the record as a whole); Molina, 674 F.3d at
22
     1111 (recognizing the ALJ weighs the conflicting evidence).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
      Case 4:19-cv-05225-EFS       ECF No. 14    filed 06/10/20    PageID.888 Page 14 of 25




1             Finally, although Dr. Opara’s notation that Plaintiff was unlimited in her
2    ability to sit, stand, and walk for an eight-hour workday with normal breaks
3    appears at odds with Dr. Opara’s check-box opinion that Plaintiff could sit for two
4    hours, stand for three hours, and walk for three hours, no error arises from this
5    “inconsistency.” Even if the ALJ adopted Dr. Opara’s more limiting restrictions,
6    these restrictions are consistent with the ALJ’s light-work RFC. Moreover, the
7    ALJ incorporated additional restrictions than those opined by Dr. Opara into the
8    RFC, such as the alternating between sitting and standing every hour, occasional
9    balancing, crawling, crouching, kneeling, and stooping, and avoiding loud noises
10   and anything above ordinary office level lighting.52
11            Plaintiff fails to establish that the ALJ erred when weighing Dr. Opara’s
12   medical opinion.
13   C.       Step Three (Listings): Plaintiff fails to establish error.
14            Plaintiff contends the ALJ erred by finding that Plaintiff’s impairments did
15   not meet or medically equal Listing 14.09D (fibromyalgia) and Listing 11.02
16   (migraine headaches), singly or in combination, and by failing to adequately
17   develop the record.
18            Because fibromyalgia is not a listed impairment, the ALJ looks to Listing
19   14.09D (inflammatory arthritis). Listing 14.09D53 requires:
20

21
     52   AR 21.
22
     53   20 C.F.R. Part 404, Subpart P, App. 1, Section 14.09D.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
      Case 4:19-cv-05225-EFS         ECF No. 14    filed 06/10/20   PageID.889 Page 15 of 25




1               Repeated manifestations of inflammatory arthritis, with at least two
                of the constitutional symptoms or signs (severe fatigue, fever, malaise,
2               or involuntary weight loss) and one of the following at a marked level:
3               1. Limitation of activities of daily living.
                2. Limitation in maintaining social functioning.
4               3. Limitation in completing tasks in a timely manner due to
                   deficiencies in concentration, persistence, or pace.
5
     Listing 11.02 is the most closely analogous listing for migraines.54 Listing 11.02
6
     requires that migraine headaches be “documented by detailed description of a
7
     typical [migraine headache].”55 To be of equal severity and duration, Listing 11.02B
8
     requires the migraines occur at least once a week for at least three consecutive
9
     months, despite compliance with treatment.56 Listing 11.02D requires the
10
     migraines occur at least once every two weeks for at least three consecutive
11
     months, despite adherence to prescribed treatment, and the claimant must have a
12
     marked limitation in physical functioning or one of the four areas of mental
13
     functioning.57
14
                The ALJ found “the evidence does not show [Plaintiff’s] fibromyalgia was of
15
     a severity to meet or equal this [L]isting or any other listed impairment” and that
16
     Plaintiff’s “migraines do not meet [L]isting 11.02 or 11.14, and no acceptable
17

18

19
     54   HALLEX DI 24505.015(B)(7)(B) (example 2).
20
     55   20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 11.02.
21
     56   Id.
22
     57   Id.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
      Case 4:19-cv-05225-EFS       ECF No. 14    filed 06/10/20   PageID.890 Page 16 of 25




1    medical sources opined the listing was medically equaled.”58 As Plaintiff highlights,
2    the ALJ’s listings findings are brief. However, the ALJ’s discussion and analysis
3    about the medical evidence concerning Plaintiff’s fibromyalgia and migraines in
4    subsequent sections of the decision permits the Court to meaningfully review the
5    ALJ’s listings finding.59
6             As to Plaintiff’s fibromyalgia, the ALJ meaningfully explained why Plaintiff
7    did not have a marked limitation in her activities of daily living (which the ALJ
8    found to be mildly limited), social functioning (which the ALJ found to be mildly
9    limited), and completing tasks in a timely manner due to deficiencies in
10   concentration, persistence, or pace (which the ALJ found to be moderately
11   impaired). The ALJ’s findings in these regards are rational and supported by
12   substantial evidence.
13            As to Plaintiff’s migraines, the ALJ found that Plaintiff had not followed
14   treatment recommendations, which contributed to her symptom exacerbation.
15

16
     58   AR 20.
17
     59   SSR 17-2p (“Generally, a statement that the individual's impairment(s) does not
18
     medically equal a listed impairment constitutes sufficient articulation for this
19
     finding. An adjudicator's articulation of the reason(s) why the individual is or is not
20
     disabled at a later step in the sequential evaluation process will provide rationale
21
     that is sufficient for a subsequent reviewer or court to determine the basis for the
22
     finding about medical equivalence at step 3.”).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
      Case 4:19-cv-05225-EFS        ECF No. 14    filed 06/10/20   PageID.891 Page 17 of 25




1    Therefore, notwithstanding that a 2016 MRI of Plaintiff’s brain showed a
2    nonspecific white matter lesion of the left frontal subcortical white matter,60 which
3    a provider opined may be associated with her migraines, the ALJ’s finding that
4    Plaintiff’s migraines—and their related symptoms—would be reduced if she
5    complied with treatment is supported by substantial evidence.
6             Accordingly, the ALJ’s findings and analysis in the other sections of the
7    decision permit the Court to meaningfully review the ALJ’s listings denials—
8    denials that are supported by substantial evidence. Moreover, the ALJ took steps
9    to develop the record about Plaintiff’s impairments by ordering both physical and
10   psychological consultative examinations before issuing the final opinion.61
11            Plaintiff fails to establish that the ALJ’s listing finding is not supported by
12   substantial evidence or is based on legal error.
13   D.       Plaintiff’s Symptom Reports: Plaintiff fails to establish error.
14            Plaintiff argues the ALJ failed to provide valid reasons for rejecting her
15   symptom reports. When examining a claimant’s symptom reports, the ALJ must
16   make a two-step inquiry. “First, the ALJ must determine whether there is objective
17   medical evidence of an underlying impairment which could reasonably be expected
18   to produce the pain or other symptoms alleged.”62 Second, “[i]f the claimant meets
19

20
     60   AR 385-85.
21
     61   AR 679-86 & 687-99.
22
     62   Molina, 674 F.3d at 1112.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
      Case 4:19-cv-05225-EFS       ECF No. 14    filed 06/10/20   PageID.892 Page 18 of 25




1    the first test and there is no evidence of malingering, the ALJ can only reject the
2    claimant’s testimony about the severity of the symptoms if [the ALJ] gives ‘specific,
3    clear and convincing reasons’ for the rejection.”63 Here, the ALJ found Plaintiff’s
4    statements concerning the intensity, persistence, and limiting effects of her
5    symptoms inconsistent with the objective medical evidence, improvement with
6    treatment, and failure to participate in other recommended treatment.64
7             First, as to the ALJ’s finding that Plaintiff’s symptom reports were
8    inconsistent with the objective medical evidence, symptom reports cannot be solely
9    discounted on the grounds that they were not fully corroborated by the objective
10   medical evidence, which entails signs, laboratory findings, or both.65 However,
11

12

13

14   63   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Lingenfelter, 504

15   F.3d at 1036).

16   64   AR 23-26.

17   65   See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); 20 C.F.R. §

18   404.1502(f). “Signs” is defined as:

19            one or more anatomical, physiological, or psychological abnormalities
              that can be observed, apart from [the claimant’s] statements
20            (symptoms). Signs must be shown by medically clinical diagnostic
              techniques Psychiatric signs are medically demonstrable phenomena
21            that indicate specific psychological abnormalities, e.g., abnormalities
              of behavior, mood, thought, memory, orientation, development, or
22            perception, and must also be shown by observable facts that can be
              medically described and evaluated.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
      Case 4:19-cv-05225-EFS       ECF No. 14    filed 06/10/20   PageID.893 Page 19 of 25




1    objective medical evidence is a relevant factor in considering the severity of the
2    reported symptoms.66 Here, the ALJ summarized the medical records, highlighting
3    that the examinations and imaging reflected generally normal strength, range of
4    movement, and lack of observed pain or distress, albeit tenderness to palpation of
5    the neck and back were often observed and a MRI revealed a single small
6    nonspecific white matter lesion of the left frontal subcortical white matter.67 Based
7

8
     Id. § 404.1502(g). Evidence obtained from the “application of a medically acceptable
9
     clinical diagnostic technique, such as evidence of reduced joint motion, muscle
10
     spasm, sensory deficits, or motor disruption” is considered objective medical
11
     evidence. 3 Soc. Sec. Law & Prac. § 36:26, Consideration of objective medical
12
     evidence (2019).
13
     66   Id.
14
     67   See, e.g., AR 381 (No acute distress and normal range of motion of neck); AR 391
15
     (“Alert, no acute distress. . . Nontender [back]”); AR 403 (“No acute distress”); AR
16
     423 (“No distress alert quite stable. Head and neck exam unremarkable cranial
17
     nerve exam is normal no pain to palpate over the scalp. Range of motion in the
18
     shoulder neck and arms”); AR 634 (noting no acute distress and normal range of
19
     motion and palpation of neck); AR 513 (noting mild distress with normal,
20
     nontender range of movement of extremities); AR 550 (noting no apparent distress,
21
     normal gait, grossly positive fibromyalgia tender points in various soft tissue
22
     locations with diffuse muscle aches present, full extremity strength, positive
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
      Case 4:19-cv-05225-EFS       ECF No. 14   filed 06/10/20   PageID.894 Page 20 of 25




1    on the medical record, the ALJ’s finding that Plaintiff’s reported severe symptoms
2    of pain, fatigue, and dizziness resulting from her fibromyalgia and migraines are
3    inconsistent with the medical evidence is rational and supported by substantial
4    evidence.
5             Second, the ALJ’s finding that Plaintiff’s reported symptoms are inconsistent
6    with her improvement with treatment is rational and supported by substantial
7    evidence.68 As to Plaintiff’s physical symptoms, she had slow and steady
8    improvement with her pain and ability to engage in activities of daily living after
9    two months of consistent physical therapy.69 Thereafter, Plaintiff’s attendance at
10   physical therapy lessened and she reported increased symptoms, particularly
11   headaches.70 When Plaintiff consistently took medication, her headaches improved
12

13
     Romberg test); AR 555 (noting no apparent distress; normal range of movement in
14
     lumbar and cervical planes notwithstanding tenderness to palpation, and full
15
     extremity strength); AR 667 (“affect somewhat restricted” but engaged throughout
16
     counseling session); AR 687-98 (showing normal gait, full grip strength, full motor
17
     strength, full range of motion, and normal neurological exam); & AR 708 (normal
18
     CT of head/brain).
19
     68   Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 599–600 (9th Cir. 1999)
20
     (considering evidence of improvement).
21
     69   AR 467-75.
22
     70   AR 476-81.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 20
      Case 4:19-cv-05225-EFS       ECF No. 14    filed 06/10/20   PageID.895 Page 21 of 25




1    and her mental-health stabilized.71 Although Plaintiff’s mental health deteriorated
2    and she attempted suicide in April 2017, Plaintiff had not been taking the
3    prescribed Zoloft for the preceding month.72 On this record, the ALJ’s finding that
4    Plaintiff’s symptoms improved with treatment is supported by substantial
5    evidence. This is a clear and convincing reason to discount Plaintiff’s reported
6    disabling symptoms.73
7             Finally, the ALJ discounted Plaintiff’s reported disabling symptoms because
8    she failed to comply with treatment.74 Noncompliance with medical care or
9    unexplained or inadequately explained reasons for failing to seek medical
10   treatment cast doubt on a claimant's subjective complaints.75 Here, the ALJ
11   rationally found that Plaintiff failed to meaningfully engage in mental health
12

13

14
     71   See AR 391 (“Uncomplicated headache without neurologic deficit[.] Symptoms
15
     improved with treatment.”); AR 504-07 (noting that Plaintiff’s headache improved
16
     with medication); AR 574 & 763 (reporting that Lyrica helped with symptoms); &
17
     AR 679 (reporting that she felt stable on her mental-health medications).
18
     72   AR 454.
19
     73   See Morgan, 169 F.3d at 599–600 (9th Cir. 1999) (considering evidence of
20
     improvement).
21
     74   AR. 25-26.
22
     75   Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 21
      Case 4:19-cv-05225-EFS        ECF No. 14   filed 06/10/20   PageID.896 Page 22 of 25




1    counseling.76 Plaintiff submits her medical conditions prevented her from
2    attending counseling appointments. Yet, the record rationally supports the ALJ’s
3    decision that Plaintiff willfully chose not to comply with this treatment
4    recommendation. For instance, Plaintiff elected to “continue counseling at some
5    point in the future.”77 In addition, Plaintiff canceled her July 25, 2017 counseling
6    appointment because she reportedly was in the emergency room the night before.78
7    However, there are no emergency-room records indicating such a visit. Instead the
8    medical records reflect that Plaintiff attended 1) a medical appointment with
9    Trudy Sharp, ARNP on July 24, 2017, during which Plaintiff had a normal gait,
10   moved all extremities, had a blunted affect, normal thought process and judgment,
11   intact recent memory, good attention span, and depressed mood79; 2) a laboratory
12   specimen collection on July 25, 201780; and 3) a chiropractic appointment on July
13   25, 2017.81 There is no indication in these records that Plaintiff needed to visit or
14   did visit the emergency room on July 24, 2017, or that she suffered a disabling
15   headache on July 24 or 25, 2017, that would prevent her from being able to
16

17
     76   See, e.g., AR 669-70, 673, & 678.
18
     77   AR 673.
19
     78   AR 669.
20
     79   AR 655-56.
21
     80   AR 657-58.
22
     81   AR 464-65.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 22
      Case 4:19-cv-05225-EFS       ECF No. 14    filed 06/10/20   PageID.897 Page 23 of 25




1    participate in her counseling session. There is substantial evidence to support the
2    ALJ’s finding that Plaintiff declined to engage in counseling.
3             As the ALJ discussed, the record also indicates that Plaintiff ceased taking
4    medication as prescribed without first discussing such cessation with her medical
5    providers.82 In addition, Plaintiff’s treating provider recommended to Plaintiff “that
6    the best therapy for fibromyalgia to date is consistent and low-impact aerobic
7    activity.”83 However, other than taking her dogs out to go the bathroom, Plaintiff
8    told her therapist that her only exercise was physical therapy one time a week,84
9    and the record reveals that she attended physical therapy about twice per week
10   from July 25, 2017, to September 27, 2017, and then once a month from October to
11   December 2017.85 Without more regular consistent, low-impact aerobic activity,
12   Plaintiff fails to establish that the ALJ erred by discounting her symptoms for
13   failing to comply with her providers’ treatment recommendation for her
14   fibromyalgia. Plaintiff’s argument that her impairments and financial burden
15   prevented her from participating in the recommended consistent, low-impact
16   activity is not supported by the record, as there is no evidence that Plaintiff was
17

18

19
     82   AR 549, 758, & 760.
20
     83   AR 551 & 556.
21
     84   AR 675.
22
     85   AR 464-81.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 23
      Case 4:19-cv-05225-EFS       ECF No. 14    filed 06/10/20   PageID.898 Page 24 of 25




1    required to expend money to engage in the strengthening and stretches
2    recommended by her providers.86
3             In summary, Plaintiff fails to establish the ALJ erred by discounting
4    Plaintiff’s symptom reports.
5    E.       Lay Witness: Plaintiff fails to establish error.
6             The ALJ discounted Plaintiff’s friend’s statements because they essentially
7    mirrored Plaintiff’s reported symptoms, which were not fully consistent with the
8    objective medical evidence.87 As explained above, the ALJ’s finding that Plaintiff’s
9    reported disabling symptoms are not consistent with the objective medical evidence
10   is supported by substantial evidence. This likewise serves as a germane reason to
11   discount the friend’s statements.88 Plaintiff fails to establish err by the ALJ in this
12   regard.
13   F.       Step Five: Plaintiff fails to establish error.
14            Plaintiff argues the ALJ erred at step five because the vocational expert’s
15   testimony was based on an incomplete hypothetical that failed to include the
16   opined absenteeism and unproductivity. Plaintiff’s argument is based on her initial
17   arguments that the ALJ erred in considering the evidence. For the above-explained
18   reasons, the ALJ’s consideration of the medical-opinion evidence and Plaintiff’s and
19

20
     86   AR 467-81 & 549-56.
21
     87   AR 27.
22
     88   See Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 24
      Case 4:19-cv-05225-EFS       ECF No. 14    filed 06/10/20   PageID.899 Page 25 of 25




1    the friend’s symptom reports are legally sufficient and supported by substantial
2    evidence. The ALJ did not err in assessing the RFC or finding Plaintiff capable of
3    performing other work existing in the national economy.89
4                                       V.    Conclusion
5             Accordingly, IT IS HEREBY ORDERED:
6             1.    Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.
7             2.    The Commissioner’s Motion for Summary Judgment, ECF No. 12, is
8                   GRANTED.
9             3.    The Clerk’s Office shall enter JUDGMENT in favor of Defendant.
10            4.    The case shall be CLOSED.
11            IT IS SO ORDERED. The Clerk’s Office is directed to file this Order,
12   provide copies to all counsel, and close the file.
13            DATED this 10th day of June 2020.
14
                                         s/Edward F. Shea      __
15                                     EDWARD F. SHEA
                               Senior United States District Judge
16

17

18

19

20
     89   See Magallanes v. Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989) (holding it is
21
     proper for the ALJ to limit a hypothetical to those restrictions supported by
22
     substantial evidence in the record).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 25
